 Case 1:18-cv-00433-NT Document 69 Filed 12/23/20 Page 1 of 5            PageID #: 807




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 FEDERAL NATIONAL MORTGAGE                 )
 ASSOCIATION,                              )
                                           )
                     Plaintiff,            )
                                           )
 v.                                        )   Docket No. 1:18-cv-433-NT
                                           )
 SHELDON A. SMITH, BRYCO                   )   Re: 1357 Salem Road,
 FUNDING, INC., and ABS LOAN               )   Salem Township, ME
 TRUST V,                                  )   Mortgage: July 22, 2013
                                           )   Franklin County
                     Defendants.           )   Book 3573, Page 255


                  JUDGMENT OF FORECLOSURE AND SALE

      Following the January 15, 2020 foreclosure judgment hearing in this matter,

and pursuant to the Court’s Order on Plaintiff’s Motion for Foreclosure and Default

Judgment on Junior Mortgage (“Nov. 3 Order”) (ECF No. 64), the Court further finds

as follows:

      1.      That the parties have received notice of the proceedings in this action,

having previously been served with the summons and complaint, and that notice was

given in accordance with the applicable provisions of the Federal Rules of Civil

Procedure. See Nov. 3 Order 8.

      2.      That venue is properly laid in this Court.

      3.      That the Plaintiff is the mortgagee of record of a second mortgage

(“Junior Mortgage”) securing a promissory note dated July 22, 2013 (the “Note”)

executed by Defendant Sheldon A. Smith (“Smith”), both of which are recorded in the

Franklin County Registry of Deeds in Book 3573, Page 255. The Junior Mortgage

                                           1
 Case 1:18-cv-00433-NT Document 69 Filed 12/23/20 Page 2 of 5          PageID #: 808




encumbers real estate located at 1357 Salem Road, Salem Township, State of Maine

(the “Property”). The legal description of the Property contained in the Junior

Mortgage is incorporated herein by reference and attached hereto as Exhibit A.

      4.     That Smith is in breach of the terms of the Note, with such breach

constituting a default by him, and upon such default, proper notice of default was

sent to the Defendants.

      5.     That Smith’s default of the Note caused a breach of the Junior Mortgage.

      6.     That the Plaintiff is entitled to judgment on its junior mortgage as a

matter of law, having statisfied each element of foreclosure under applicable Maine

law. See Nov 3 Order 7–8 (setting forth factual findings and legal conclusions).

      7.     That as of January 15, 2020, the following amounts are owed to the

Plaintiff under the terms of the Note and Junior Mortgage:

           a. Principal Balance                           $73,257.38

           b. Accrued Interest                            $6,346.22
                 (plus interest at a per diem of $8.53)

           c. Pre-acceleration Late Charges               $345.15

           d. Escrow Advances                             $1,167.51

           e. Property Inspection Expenses                $300.00

           f. Attorney’s Fees                             $8,338.75

           g. Attorney’s Costs                            $0.00

           Total:                                         $89,755.01

See Nov 3 Order 8. The Plaintiff is entitled to add any additional attorney’s fees and

costs incurred in connection with the foreclosure, including any post-judgment

                                           2
 Case 1:18-cv-00433-NT Document 69 Filed 12/23/20 Page 3 of 5         PageID #: 809




attorney’s fees and costs, as well as any additional amounts advanced or expended by

the Plaintiff pursuant to the Note and Junior Mortgage.

      8.     That a senior mortgage, held by either ABS Loan Trust V or Bryco

Funding Inc., also encumbering the Property is recorded in the Franklin County

Registry of Deeds in Book 2895, at Page 211.

      9.     That the order of priorities and amount of the claims of the parties for

distribution from the proceeds of sale of the equity of redemption, after payment of

expenses of sale, in this case are as follows:

              a. Plaintiff in the amount of $89,755.01, plus accrued pre-judgment

                 interest at the rate of 4.25% per annum, plus interest accrued after

                 judgment at the rate set forth in 14 M.R.S.A. § 1602-C. Further, the

                 Plaintiff is entitled to the additional amounts incurred by the

                 Plaintiff as described in Paragraph 7 above;

              b. Defendant Sheldon A. Smith in the amount of any excess proceeds

                 from sale, pursuant to 14 M.R.S.A. § 6324.

      10.    That the names and addresses (if known) of all parties to this action and

their counsel of record are identified as follows:

                    Sheldon A. Smith
                    1357 Salem Road
                    Salem Township, ME 04983

                    ABS Loan Trust V
                    c/o Carrie Folsom, Esq.
                    Korde & Associates, P.C.
                    707 Sable Oaks Drive, Suite 250
                    South Portland, ME 04106



                                            3
Case 1:18-cv-00433-NT Document 69 Filed 12/23/20 Page 4 of 5            PageID #: 810




                   Federal National Mortgage Association
                   c/o Bendett & McHugh, P.C.
                   30 Danforth Street, Suite 104
                   Portland, ME 04101

WHEREFORE, it is hereby ORDERED:

  A. That the mortgagee of the senior mortgage is not a necessary party to the full

     and fair adjudication of the Plaintiff’s foreclosure of its Junior Mortgage, and

     therefore any judgment herein has no force or effect on the senior mortgage;

  B. That Judgment on Count I of the Amended Complaint is ENTERED for the

     Plaintiff, permitting the Plaintiff to foreclose Smith’s equity of redemption in

     the Property if Smith, his heirs, or assigns do not pay the Plaintiff the amounts

     adjudged to be due to the Plaintiff as set forth in Paragraph 7 above within

     ninety (90) days from the date of entry of this Order, permitting the Plaintiff

     (through its agents or attorneys) to proceed with a sale of the equity of

     redemption, pursuant to 14 M.R.S.A. §§ 6321–6324, and to disburse the

     proceeds of sale, after satisfying expenses of sale, in the amounts, manner, and

     priorities set forth in Paragraph 9 above;

  C. That the Clerk is hereby directed to enter this Order and Judgment of

     Foreclosure and Sale as a final judgment pursuant to Fed. R. Civ. P. 54(b),

     except as to any additional post-judgment attorney’s fees and disbursements

     or additional amounts advanced by the Plaintiff related to its mortgage

     security;

  D. That, subject to any lien senior to the Plaintiff’s Junior Mortgage, if Smith fails

     to redeem by paying the above amounts adjudged to be due on or before ninety

                                          4
Case 1:18-cv-00433-NT Document 69 Filed 12/23/20 Page 5 of 5         PageID #: 811




      (90) days from the date of entry of this Order, or within such additional time

      as the Plaintiff may in its sole discretion allow, Smith’s remaining rights to

      possession of the Property shall terminate;

   E. That the Plaintiff shall specify attorney’s fees and disbursements incurred

      after the date of Attorney’s Fees and Disbursements Affidavit in its Report of

      Public Sale, which shall then constitute a timely application for an award of

      additional attorneys’ disbursements, notwithstanding Local Rule 54.2;

      Defendant(s) may contest the Report and application for additional attorney’s

      fees and disbursements by filing a motion pursuant to 14 M.R.S.A. § 6324;

   F. That once the applicable appeal period has expired as determined under Fed.

      R. Civ. P. 58 and Fed. R. App. P. 4, the Plaintiff shall prepare and the Clerk

      shall execute an appropriate certification either that no action was taken or

      that an appeal was filed, and the Plaintiff shall then record the said

      certification and a copy of this Judgment in the Franklin County Registry of

      Deeds and pay the recording fees therefore, in compliance with 14 M.R.S.A.

      § 2401(3), such fees and costs so incurred by the Plaintiff to be added to and

      become part of the mortgage indebtedness secured by the Junior Mortgage.



SO ORDERED.

                                             /s/ Nancy Torresen
                                             United States District Judge


Dated this 23rd day of December, 2020.



                                         5
